COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                   No. 08-16-00109-CV
IN RE:                                           §
                                                             AN ORIGINAL PROCEEDING
                                                 §
FAMILY DOLLAR STORES OF                                              IN MANDAMUS
TEXAS, LLC,
                                                 §
Relator.
                                                 §

                                            §
                                        JUDGMENT

         The Court has considered this cause on the Relator’s motion to dismiss and concludes the

motion should be granted and the original proceeding should be dismissed. We therefore dismiss

the original proceeding. We further order this decision be certified below for observance.

         IT IS SO ORDERED THIS 29TH DAY OF JULY, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.